HELD BY THE COURT
(BETTS, District Judge):
That the practice of the United States courts is governed by the rules of admiralty law disclosed in the English reports. That in England the prize jurisdiction does not depend upon locality, but on the subject-matter. It is said by Sir Wm. Scott in The Rebeekah, 1 C. Rob. Adm. 227, that “a maritime capture effected by naval persons using a force subject to their use, distinguished from an ordinary land force subject to military persons, was a maritime prize.”
Decree, therefore, condemning this property as lawful prize.